DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 20160007350 A1) in view of Koike (US 2014/0086293 A1).

Xiong et al. disclose a method and system forf measurement reporting in an unlicensed spectrum with the following features: regarding claim 1, a mobile station a mobile station comprising: a processor that performs carrier aggregation by establishing a secondary cell in a specific frequency band requiring no license (i.e. a user equipment 200 comprising a control circuitry (processor) 206 that performs carrier aggregation by establishing a secondary cell (Scell) in an unlicensed spectrum provided by access node 140 (fig. 1)), a received power measurement unit that repeatedly measures received power in the frequency band of the secondary cell (i.e. a measurement circuitry 210 measures reference signal received power (RSRP) , reference signal received quality (RSRQ), received signal strength indicator (RSSI) etc. in the unlicensed frequency band of the secondary cell of the access node 140), wherein the control a report determination unit that determines, based on a measurement result of the received power measured by the received power measurement unit, whether the measurement result is to be reported to a radio access network (i.e. the measurement circuitry 210 may compute the a value of the measurement result of the received power that is to indicate whether the measured received power result to be reported), and a measurement report unit that reports the measurement result to the radio access network based on the determination of the report determination unit (i.e. the measurement circuitry 210 may be configured to compute, for COS reporting, one or more values that indicate one or more frequency bands suitable for the "best" unlicensed bands, and based on the computation, measurement circuitry 210 may signal these one or more measured result to the control circuitry 206 for reporting to the eNB 105), wherein the report determination unit determines that the measurement result of the received power is to be reported to the radio access network if a probability in a predetermined category in a frequency distribution of the measurement result exceeds a predetermined threshold (i.e. the measurement circuitry 210 determines, after computing the recived power value of the unlicencesed band, that the measured result to be reported to the eNB 105, when measured power value in the unlicensed frequency band is compared with a predetermined threshold, and after the comparision if the chance is that the measured power vale may be greater than to the threshold then the measurement circuitry 210 may signal the measured result to the control circuitry 206 for reporting to the eNB 105)”).
whether the measurement result is to be reported to a radio access network”,
Koike disclose a method of measuring, by a mobile terminal, received power of a pilot signal symbol included in a received signal with the following features: regarding claim 1, a report determination unit that determines, based on a measurement result of the received power measured by the received power measurement unit, whether the measurement result is to be reported to a radio access network (Fig. 3, illustrates a configuration of a receiver according to an embodiment of the present invention, see teachings in [0038-0039, 0043, 0064-0065, 0070-0074, 0113, 0124-0127 & 0130-0131] summarized as “a report determination unit that determines, based on a measurement result of the received power measured by the received power measurement unit, whether the measurement result is to be reported to a radio access network (i.e. the mobile station 3 reports the measured reception quality to the serving base station 2a wherein the reception quality reported from the mobile station 3 is received at the base station after multiple measurements of received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), etc. and the report is called "measurement report", so the measurement unit 16 reports the measurement report to the serving base station 2a based on weighted average calculator 24 that calculates a weighted average using the weight coefficients W1 through Wn calculated by the weight coefficient calculator 23 with respect to RSRP1 through RSRPn measured by the measurement units 22-1 through 22-n), a report 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Xiong et al. by using the features as taught by Koike in order to provide a more effective and efficient system that is capable of determining whether the measurement result is to be reported to a radio access network. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 8:
Xiong et al. disclose a method and system forf measurement reporting in an unlicensed spectrum with the following features: regarding claim 8, a mobile communication method comprising: performing carrier aggregation by establishing a secondary cell in a specific frequency band requiring no license; repeatedly measuring received power in the frequency band of the secondary cell; acquiring a report configuration from the radio access network, the report configuration specifying a format for reporting the measurement result; determining, based on a measurement result of the received power measured, whether the measurement result is to be reported to a radio access network; and reporting the measurement result to the radio access network based on the determination, wherein the determining involves reporting the measurement result to the radio access network if a probability in a predetermined a mobile communication method comprising: performing carrier aggregation by establishing a secondary cell in a specific frequency band requiring no license (i.e. a user equipment 200 comprising a control circuitry (processor) 206 that performs carrier aggregation by establishing a secondary cell (Scell) in an unlicensed spectrum provided by access node 140 (fig. 1)), repeatedly measuring received power in the frequency band of the secondary cell (i.e. a measurement circuitry 210 measures reference signal received power (RSRP) , reference signal received quality (RSRQ), received signal strength indicator (RSSI) etc. in the unlicensed frequency band of the secondary cell of the access node 140), wherein the control circuitry 206 may signal to the measurement circuitry 210 the one or more measurements to be performed on unlicensed bands), acquiring a report configuration from the radio access network, the report configuration specifying a format for reporting the measurement result (i.e. the UE 200 receives, from the eNB 105, indication that may include the report configuration comprising of a measurement identifier (ID), a measurement type, a command (e.g., setup, modify, release), a measurement object, a measurement quantity, a reporting quantity, and a reporting criteria), determining, based on a measurement result of the received power measured, whether the measurement result is to be reported to a radio access network (i.e. the measurement circuitry 210 may compute the a value of the measurement result of the received power that is to indicate whether the measured received power result to be and reporting the measurement result to the radio access network based on the determination (i.e. the measurement circuitry 210 may be configured to compute, for COS reporting, one or more values that indicate one or more frequency bands suitable for the "best" unlicensed bands, and based on the computation, measurement circuitry 210 may signal these one or more measured result to the control circuitry 206 for reporting to the eNB 105), wherein the determining involves reporting the measurement result to the radio access network if a probability in a predetermined category in a frequency distribution of the measurement result exceeds a predetermined threshold (i.e. the measurement circuitry 210 determines, after computing the recived power value of the unlicencesed band, that the measured result to be reported to the eNB 105, when measured power value in the unlicensed frequency band is compared with a predetermined threshold, and after the comparision if the chance is that the measured power vale may be greater than to the threshold then the measurement circuitry 210 may signal the measured result to the control circuitry 206 for reporting to the eNB 105)”).
Xiong et al. is short of expressly teaching “acquiring a report configuration from the radio access network, the report configuration specifying a format for reporting the measurement result; determining, based on a measurement result of the received power measured, whether the measurement result is to be reported to a radio access network”.
Koike disclose a method of measuring, by a mobile terminal, received power of a pilot signal symbol included in a received signal with the following features: regarding claim 8, acquiring a report configuration from the radio access network, the report acquiring a report configuration from the radio access network, the report configuration specifying a format for reporting the measurement result (i.e. the mobile station 3 receives a report configuration from the base station 2a for uplink transmission in the specified format (see figs. 8-9) for the RSRP measurement values (see figs. 13-14)), determining, based on a measurement result of the received power measured, whether the measurement result is to be reported to a radio access network; (i.e. the mobile station 3 reports the measured reception quality to the serving base station 2a wherein the reception quality reported from the mobile station 3 to the base station is a received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), etc. and the report is called "measurement report", so the measurement unit 16 reports the measurement report to the serving base station 2a based on weighted average calculator 24 that calculates a weighted average using the weight coefficients W1 through Wn calculated by the weight coefficient calculator 23 with respect to RSRP1 through RSRPn measured by the measurement units 22-1 through 22-n), a report determination unit that determines, based on a measurement result of the received power measured by the received power measurement unit, whether the measurement result is to be reported to a radio access network (i.e. the mobile station 3 reports the measured reception quality to the serving 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Xiong et al. by using the features as taught by Koike in order to provide a more effective and efficient system that is capable of acquiring a report configuration from the radio access network, and determining whether the measurement result is to be reported to a radio access network. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 20160007350 A1) in view of Koike (US 2014/0086293 A1) as applied to claim 1 above, and further in view of Novlan et al. (US 2015/0264592 A1).

Xiong et al. and Koike disclose the claimed limitations as described in paragraph 6 above. Xiong et al. and Koike do not expressly disclose the following features: 
Novlan et al. disclose a method and system relating to configuration of measurement and reporting based on discovery signals within a wireless communications system with the following features: regarding claim 3, wherein the measurement report unit reports a frequency distribution of the measurement result of the received power to the radio access network (Fig. 1, illustrates traffic and signal quality metrics for cell association in a heterogeneous network, see teachings in [0117 & 0145] summarized as “to enhance cell detection, load shifting between cells, on/off operation, and dual connectivity for Secondary eNB (SeNB)/SCell activation/deactivation on both licensed and unlicensed spectrum, a method of measurement reporting configuration for DRS-based measurements, a measurement report configuration for RRM measurement based on DRS can also be configured to a UE as a separate RRC report configuration message ( ReportConfigEUTRA [REF7]) with a separate report configuration id (ReportConfigld [REF7]) wherein the fields in ReportConfigEUTRA can be reinterpreted to be for DRS based measurement as this approach allows independent reporting configuration for DRS based measurement, and hence provides more flexibility for the network to control UE reporting”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Xiong et al. with Koike by using the features as taught by Novlan et al. in order to provide a more effective and efficient system that is capable of reporting a frequency distribution of the .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 20160007350 A1) in view of Koike (US 2014/0086293 A1) and Novlan et al. (US 2015/0264592 A1) as applied to claims 1 and 3 above, and further in view of and Vajapeyam et al. (US 2016/0338118 A1).

Xiong et al., Koike and Novlan et al. disclose the claimed limitations as described in paragraphs 6-7 above. Xiong et al., Koike and Novlan et al. do not expressly disclose the following features: regarding claim 4, wherein to the radio access network, the measurement report unit reports the frequency distribution based on the measurement result in a physical layer before filtering based on a predetermined report condition.
Vajapeyam et al. disclose methods, systems, and devices for radio resource management, measurement and reporting for license assisted access cells operating in unlicensed or shared frequency spectrum with the following features: regarding claim 4, wherein to the radio access network, the measurement report unit reports the frequency distribution based on the measurement result in a physical layer before filtering based on a predetermined report condition (Fig. 3, shows a flow diagram illustrating enhancements for RRM measurement and reporting for cells in shared spectrum in accordance with various aspects of the disclosure, see teachings in [0017, 0026 & 0096] summarized as “UE 115 may be configured, for example, via RRM measurement configuration 310 to report RSSI for the cell according to an RSSI observation period 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Xiong et al. with Koike and Novlan et al. by using the features as taught by Vajapeyam et al. in order to provide a more effective and efficient system that is capable of reporting frequency distribution based on the measurement result in a physical layer before filtering. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 20160007350 A1) in view of Koike (US 2014/0086293 A1) as applied to claim 1 above, and further in view of Choi et al. (US 2008/0171568 Al).

Xiong et al. and Koike disclose the claimed limitations as described in paragraph 6 above. Xiong et al. and Koike do not expressly disclose the following features: regarding claim 5, wherein to the radio access network, the measurement report unit reports the average value of the measurement result after filtering based on a predetermined report condition.
Choi et al. disclose an apparatus and method for saving power of an unlicensed band network with the following features: regarding claim 5, wherein to the radio access network, the measurement report unit reports the average value of the measurement result after filtering based on a predetermined report condition (Fig. 2, a block diagram illustrating a dual mode portable terminal, see teachings in [0014, 0017 & 0027] 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Xiong et al. with Koike by using the features as taught by Choi et al. in order to provide a more effective and efficient system that is capable of measuring the average value of the measurement result. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2016/0007350 A1) in view of Koike (US 2014/0086293 A1) and Choi et al. (US 2008/0171568 A1) as applied to claims 1 and 5 above, and further in view of Yucek et al. (US 7,929,508 B1).

Xiong et al., Koike and Choi et al. disclose the claimed limitations as described in paragraphs 6 and 9 above. Xiong et al., Koike and Choi et al. do not expressly disclose the following features: regarding claim 6, wherein to the radio access network, the measurement report unit reports, as the average value, a value in a category with the highest relative frequency in a frequency distribution of the measurement result of the received power.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Xiong et al. with Koike by using the features as taught by Yucek et al. in order to provide a more effective and efficient system that is capable of reporting average value, a value in a category with the highest relative frequency. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/            Examiner, Art Unit 2473
2/5/2021         
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473